     Case 2:19-cv-02110-KJD-DJA Document 12 Filed 06/19/20 Page 1 of 1



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     JAMES LAMONT MOORE,                               Case No. 2:19-cv-02110-KJD-DJA

10                                    Petitioner,                     ORDER
            v.
11
      JERRY HOWELL, et al.,
12
                                  Respondents.
13

14         This is James Lamont Moore’s pro se petition for writ of habeas corpus pursuant

15   to 28 U.S.C. § 2254. Before the court is respondents’ motion for extension of time to file

16   a response to the petition. Good cause appearing,

17         IT IS ORDERED that petitioner’s motion for extension of time to file a response

18   to the petition (ECF No. 11) is GRANTED. Respondents must file their response on or

19   before August 17, 2020.

20

21         DATED: 18 June 2020.
22

23                                                       KENT J. DAWSON
                                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                    1
